203 F.2d 955
FEDERAL TRADE COMMISSION, Appellant,v.LIGGETT & MYERS TOBACCO COMPANY, Appellee.
No. 241.
Docket 22609.
United States Court of Appeals Second Circuit.
Argued April 16, 1953.
Decided May 4, 1953.

Appeal from the United States District Court for the Southern District of New York; Irving R. Kaufman, Judge.
On appeal from order denying preliminary injunction for lack of jurisdiction over the subject matter.
W. T. Kelley, General Counsel, Robert B. Dawkins, Asst. General Counsel, Frederick McManus and Alan B. Hobbes, Sp. Attorneys, Washington, D. C., for Federal Trade Commission, appellant.
Simpson, Thacher & Bartlett, New York City (Whitney North Seymour, Armand F. Macmanus, James L. Parris and William J. Manning, New York City, of counsel), for appellee.
Before SWAN, Chief Judge, and AUGUSTUS N. HAND and CHASE, Circuit Judges.
PER CURIAM.


1
Order affirmed on opinion below, D.C., 108 F.Supp. 573.